Citation Nr: 0841038	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-30 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 16, 
2005, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

In February 2008, the Board received additional evidence 
submitted by the veteran without a waiver of RO 
consideration.  In October 2008, the Board requested that the 
veteran submit a waiver of RO consideration or request that 
the case be sent back to the RO.  In November 2008, the Board 
received the veteran's waiver of RO consideration with 
respect to the evidence received in February 2008.   


FINDINGS OF FACT

1.  During the entire appeal period, the veteran's PTSD has 
been manifested by occupational and social impairment with 
reduced reliability and productivity; deficiencies in most 
areas are not demonstrated.

2.  The veteran's original application for compensation for 
PTSD was received on March 16, 2005.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the criteria 
for an initial evaluation of 50 percent, but not greater, for 
service-connected PTSD are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for an effective date prior to March 16, 
2005, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

Letters dated in March 2005, June 2005, and March 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2005 and June 2005 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet App. at 120.  

The March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although the March 2006 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded VA examinations in July 2005 
and January 2008. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
PTSD since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The January 2008 VA examination report is thorough and is 
adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to the General Rating Formula for 
Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411.  
Under Diagnostic Code 9411, the current 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational task (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

The veteran has undergone two VA PTSD Examinations, one in 
July 2005 and one in January 2008.  

The July 2005 VA examination revealed that the veteran 
experienced sad mood, suicidal ideation with no plan or 
intent, difficulty with concentration, sleep impairment, 
intrusive thoughts/flashbacks, nightmares, anger, and 
irritability.  The veteran stated that he was unable to 
experience tender feelings and he had feelings of alienation.  
A GAF of 55 was assigned.  The examiner stated that the 
veteran's PTSD symptoms were mild to moderate and he has 
typically managed them without benefit of ongoing psychiatric 
or psychological treatment.

The January 2008 VA examination revealed depressed mood, 
passive suicidal ideation, memory impairment, sleep 
impairment, intrusive thoughts/flashbacks, and avoidance of 
others.  A GAF of 50 was assigned.  The examiner stated that 
the veteran reported PTSD symptoms that interfere with his 
family relationships and contribute to his inability to 
maintain employment.  The examiner stated that the veteran's 
symptoms have progressed to the point where they do require 
medication to manage and, despite this, remain at a moderate 
severity level.   

In addition, the veteran has submitted lay statements from 
his girlfriend, his mother, his sister, and his aunt.  The 
veteran's girlfriend noted that he gets depressed and goes 
off by himself and does not talk to her, he has bad dreams, 
that he is not able to go anywhere where there might be 
crowds, and that the smell of her Indonesian daughter 
triggers intrusive thoughts of Vietnam.  The veteran's mother 
noted that when he was a happy kid with lots of friends and 
who loved to go hunting and fishing with his dad but that 
after service, he didn't seem to want to be around anyone not 
even his family.  His sister noted that before service, the 
veteran was always the first one to want to go places and 
have fun, he was very outgoing and fun to be around, and he 
loved being around people but since returning from Vietnam, 
the veteran never wants to go where there are a lot of people 
including family members who he was always comfortable around 
prior to service.  His aunt noted that the veteran withdraws 
from family and friends and is not outgoing any longer.

The findings of record indicate that at different times 
during the appeal period, the veteran's PTSD symptoms matched 
some of the rating criteria for a 30 percent rating 
(depressed mood, chronic sleep impairment, mild memory loss), 
one criterion for a 50 percent rating (disturbance of 
motivation and mood), and one criterion for a 70 percent 
rating (suicidal ideation).

In addition, the GAF Scores of 55 and 50 assigned in July 
2005 and January 2008 respectively are highly probative as 
they relate directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  The GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. 
Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 51 to 60 indicates the 
examinee has moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation, or school functioning 
(e.g., few friends, conflicts with co-workers).  A GAF score 
of 41 to 50 indicates the examinee has serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or a serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

While such scores are not dispositive of the evaluation 
issue, they must be considered in light of the actual 
symptoms of the veteran's disorder.  In this case, the 
veteran's PTSD symptoms combined with the GAF scores assigned 
in both VA examinations are indicative of moderate symptoms 
and more nearly approximate a 50 percent rating.  

Taking such evidence into account, the Board finds that by 
resolving any doubt in the veteran's favor, his PTSD has been 
manifested by symptomatology that results in occupational and 
social impairment that more nearly approximates reduced 
reliability and productivity.  Accordingly, an increased 
rating to 50 percent is warranted for the entire appeal 
period.  38 C.F.R. § 4.130, Code 9411.
  
That being said, while the veteran's symptoms exceed the 30 
percent rating, they do not approach the severity 
contemplated for the 70 percent rating.  As set forth above, 
the criteria for a 70 percent rating are met when the veteran 
experiences occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, and thinking or mood; which is clearly 
not demonstrated in this case.  Although the veteran admitted 
to passive suicidal ideation at both VA examinations, there 
was not an intent or plan.  Although after service, the 
veteran began a life that included frequent moves to multiple 
states, four marriages, and multiple jobs, at the time of the 
VA examinations, the veteran was involved in a stable 
relationship.  He, however, was not gainfully employed and 
had no regular source of income.    

With consideration of all of the relevant current evidence of 
record, and resolving all doubt in favor of the veteran, the 
Board finds that the veteran's PTSD, during the entire appeal 
period, was manifested by occupational impairment with 
reduced reliability and productivity; but not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, thinking, or 
mood.

The Board notes that there is no evidence of record that the 
veteran's PTSD causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
PTSD.  Hence the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation. 

Accordingly, the record supports a grant of a 50 percent 
rating for PTSD, but no higher.

III.	Effective Date

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 
3.400.  Unless specifically provided, the effective date will 
be assigned on the basis of the facts as found. 38 C.F.R. § 
3.400(a).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a) (2006).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2007).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA. 38 C.F.R. § 3.1(r).

On March 16, 2005, the RO received a VA Form 21-526, 
Veteran's Application for Compensation and/or Pension, which 
indicated that he was claiming compensation for, among other 
disabilities, PTSD.

The record includes VA treatment records dated in 2001.  The 
veteran argues in essence that since he started treatment in 
2001 at a Vet Center, he should be assigned an earlier 
effective date.

To constitute an informal claim for a benefit, a 
communication or action must indicate an intent on the part 
of the claimant to apply for the benefit and must identify 
the benefit sought.  38 C.F.R. § 3.155.  VA treatment in 2001 
for PTSD cannot be considered an application for compensation 
there was no indicated intent to apply for compensation, and 
although the PTSD referral form completed by an official at 
the Vet Center indicated that service connection was pending, 
there is no indication in the record that this was indeed the 
case.   
  
After a thorough review of the claims folder, the Board finds 
that the application that the veteran filed that served as 
the basis for the award of service connection for his PTSD, 
was received on March 16, 2005.  Considered as an original 
claim, it was received more than one year after the date of 
separation from service.  There is no communication of record 
from the veteran or any representative or other party to VA 
that would constitute a claim for service connection for PTSD 
prior to March 16, 2005.  38 C.F.R. § 3.155.  Accordingly, 
the applicable regulation for a claim for service connection 
received more than one year after the date of separation from 
service dictates that the effective date is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  Therefore, the appropriate effective 
date is the date of receipt of the claim, March 16, 2005.  38 
C.F.R. § 3.400.

As the preponderance of the evidence is against the claim, 
the Board finds that an effective date earlier than March 16, 
2005, for service connection for PTSD is not warranted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial evaluation of 50 percent for 
service-connected PTSD is granted subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than March 16, 2005, 
for the grant of service connection for PTSD is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


